                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

LARRY M. MAYFIELD                                   §

VS.                                                 §            CIVIL ACTION NO. 9:16-CV-178

BILLY THOMPSON, ET AL.                              §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Larry M. Mayfield, a prisoner confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending that this civil rights action be dismissed.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

           The Office of the Attorney General advised the Court that plaintiff passed away on April 21,

2018. A successor or representative of the plaintiff has not moved to substitute as a party to this

action. See FED. R. CIV. P. 25(a)(1). Because there is no longer a party to prosecute this action, the

action should be dismissed.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 5) is ADOPTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendation.



                  So ORDERED and SIGNED January 7, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge




                                                2
